     8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 1 of 15 - Page ID # 479




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                            Plaintiff,                                              8:20-CR-248

          vs.
                                                                      MEMORANDUM AND ORDER
    RYAN D. TERRY, JEFFREY D. DAILEY, and
    TNT ASSOCIATES, LLC, a Nebraska Limited
    Liability Company,

                            Defendants.


         This matter is before the Court for its review of the Magistrate Judge’s Findings and

Recommendation, Filing 81, granting in part and denying in part the Motion for Suppression of

Evidence Pursuant to Fed. R. Crim. P. 12(b)(3)(C), Filing 35, filed by defendant Ryan D. Terry.

The United States timely filed a Statement of Objections to Magistrate Judge’s Findings and

Recommendation challenging a particular portion of the Magistrate Judge’s ruling. Filing 82. As

discussed below, the Court grants the objection to the Magistrate Judge’s recommendation to

partially suppress certain statements but adopts the Magistrate Judge’s findings and

recommendation as to the unchallenged recommendation to partially deny Defendant’s Motion for

Suppression of Evidence. Accordingly, the Court grants in part and denies in part Defendant’s

Motion for Suppression of Evidence.

                                             I. BACKGROUND1

         As part of a coordinated operation to investigate a suspected marijuana-distribution

operation involving Terry, law enforcement officers apprehended Terry and transported him to an



1
 While the Court has reviewed the entire record, the Court provides only selected facts relevant for context and to the
questions at issue: whether Defendant unequivocally invoked his Sixth Amendment right to counsel and whether he
knowingly and voluntarily waived his Miranda rights. Neither party objected to the Magistrate Judge’s findings of
fact.

                                                          1
    8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 2 of 15 - Page ID # 480




interview room at the Omaha Police Department’s Central Station on April 21, 2020. Filing 77 at

14, 25. Omaha Police Department (“OPD”) Sergeant Aaron Hanson (“Sgt. Hanson”), OPD

Detective Nicholas Yarpe (“Det. Yarpe”), and Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) Special Agent Donald Mann (“Agent Mann”) interviewed Terry. Filing 77 at

48. At the time of the interview, Terry was under arrest, was not free to leave, and had not been

given any Miranda warnings prior to arriving at the interview room. Filing 77 at 26, 48, 78, 84,

89, 101. The interview began around 6:48 p.m. Ex. 3 at 6:48.2

        According to video of the interview, Det. Yarpe begins by laying out the investigation and

describing the results of surveilling Terry. Ex. 3 at 6:49–6:50. After a few minutes of conversation,

Sgt. Hanson tells Terry he “ain’t gonna skate on this,” he is going to prison, and that he “will lose

everything in [his] life the way it is now.” Ex. 3 at 6:51–6:52:25. Terry responds, “Alls I know is

that I was walking down the street and got pulled over by the cops.” Ex. 3 at 6:52:31. Sgt. Hanson

interrupts Terry, telling him to “stop” and not to lie. Ex. 3 at 6:52:36–6:52:39. At this point—prior

to receiving a Miranda advisement—Terry interrupts Sgt. Hanson and says, “Before I do anything

else to incriminate myself any further, I—I think I need a lawyer present.” Ex. 3 at 6:52:40-44.

After Terry makes this statement, there is a brief pause before Det. Yarpe gestures to a piece of

paper on the table next to him, which is a Miranda Rights Advisory Form (Ex. 4), and says, “Okay,

I will read you your rights, okay, and then on the last question you can give me a yes or no if you

want your lawyer, okay? Like I said if you have anything on your mind that you would like to ask

us, I think we just did a pretty good job of telling you what we have.” Ex. 3 at 6:52:47–6:53:05;

Filing 77 at 80-81. Sgt. Hanson interjects by saying, “There’s something else you need to know;”

Det. Yarpe continues, stating, “This isn’t just a routine traffic stop where there is marijuana in the


2
  Citations to Exhibit 3 refer to the timestamps contained within the video of the interview, and said timestamps
correspond with the time of day.

                                                       2
  8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 3 of 15 - Page ID # 481




car,” and tells Terry officers have the “address, surveillance, and then the stop.” Det. Yarpe

continues, “I understand that is your right to have a lawyer but this isn’t just any normal case where

you just do a traffic stop and you have two people in the vehicle, okay?” Sgt. Hanson then states,

“And right now your house is surrounded.” Ex. 3 at 6:53:07–6:53:32. Officers do not further

mention Miranda or Terry’s statement about a lawyer and continue to speak to Terry about what

they observed during their surveillance and explain to Terry “how fucked you are” and that his

“best play is to cooperate,” in which case he may not even be indicted. Ex. 3 at 6:53:32–6:56:00.

         The interview video reflects that the interview continues until approximately 8:14 p.m.

when officers leave the interview room, but Agent Mann returns and resumes the interview

approximately twelve minutes later. Ex. 3 at 8:14–8:26. Agent Mann continues to talk to Terry

one-on-one until 9:27 p.m., at which point Agent Mann looks at the Miranda Rights Advisory

Form that is still on the table, says, “I forgot to do this” and begins giving Terry a Miranda-rights

advisory for the first time; Terry replies “yes” he understands each Miranda right and “yes” he is

willing to talk to Agent Mann at the conclusion of the Miranda advisement. Ex. 3 at 9:26:58–

9:27:34. After Terry agrees to talk to Agent Mann, Terry asks, “What about my lawyer?” Agent

Mann pauses and replies, “That is tricky for me to answer.” Ex. 3 at 9:27:36-49. Agent Mann then

reinitiates questioning and continues the interview until approximately 10:00 p.m. Ex. 3 at 9:28–

10:00.

         Defendant was subsequently indicted on various marijuana-related charges. See Filing 1.

Defendant filed his Motion for Suppression of Evidence Pursuant to Fed. R. Crim. P. 12(b)(3)(C),

on February 4, 2021, seeking to suppress “statements made during an unwarned custodial

interview, as well as suppression of evidence derived from search and seizure warrants that relied

on improperly obtained statements.” Filing 35. Following an evidentiary hearing, the Magistrate



                                                  3
  8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 4 of 15 - Page ID # 482




Judge issued an order recommending that the Court grant Defendant’s motion to suppress all

statements Terry made during the April 21, 2020, interview but deny suppression of any physical

evidence obtained from various searches and warrants. See Filing 81. The United States then

objected to the Magistrate Judge’s finding “that Terry invoked his right to counsel.” Filing 82 at 1

(citing Filing 81 at 12). Terry did not file an objection.

                                         II. DISCUSSION

                                      A. Standard of Review

        “A judge of the court shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1)(C). 28 U.S.C. § 636(b)(1) requires de novo review “only when a party objected to the

magistrate’s findings and recommendations.” Leonard v. Dorsey & Whitney LLP, 553 F.3d 609,

619–20 (8th Cir. 2009) (quoting Peretz v. United States, 501 U.S. 923, 939 (1991)). “[T]he failure

to file objections eliminates not only the need for de novo review, but any review by the district

court.” Id. at 620.

        “A judge of the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge . . . [and] may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28 U.S.C. § 636(b)(1)(C).

                                             B. Analysis

        As described, the Court’s standard of review differs depending on whether a party objects

to any finding or recommendation. Accordingly, the Court first addresses the portion of the

Magistrate Judge’s findings and recommendation to which no party has objected before turning to

the finding that the Terry invoked his right to counsel.

        1. Unchallenged Findings and Recommendation



                                                   4
    8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 5 of 15 - Page ID # 483




        Because the Court must engage in de novo review “only when a party objected to the

magistrate’s findings and recommendations,” Leonard, 553 F.3d at 619–20 (quoting Peretz, 501

U.S. at 939), and need only “make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made,” 28 U.S.C. §

636(b)(1)(C), the Court need not review the majority of the Magistrate Judge’s findings or

recommendations. The only objected-to portion of the Magistrate Judge’s Findings and

Recommendation is his finding that Terry invoked his right to counsel. See Filing 82. The United

States expressly notes that it does not object to the Magistrate Judge’s factual findings or finding

that evidence obtained from the searches and warrants should not be suppressed. Filing 82. Thus,

the Court adopts the Magistrate Judge’s findings and recommendation on all grounds except the

issue of whether Terry invoked his right to counsel.3

        2. Challenged Findings and Recommendation

        The Magistrate Judge determined that Terry’s in-custody, post-Miranda statements should

be suppressed because a reasonable officer would have understood Terry’s statement, “Before I

do anything else to incriminate myself any further, I—I think I need a lawyer present,” to be a

request for an attorney. Filing 81 at 8-15. The United States objects, arguing Terry’s statement was

both equivocal, conditional, and not an invocation of his right to counsel. Filing 83 at 2-4. Upon

review and application of binding Eighth Circuit precedent, the Court finds Terry’s statement is

equivocal and not an invocation of his right to counsel.

        “[A] suspect subject to custodial interrogation has the right to consult with an attorney and

to have counsel present during questioning.” Davis, 512 U.S. at 457 (citing Miranda v. Arizona,


3
  While review of the Magistrate Judge’s unobjected-to findings is not necessary, the Court has reviewed the entire
record de novo in order to address the United States’ objection. The Court concurs with the Magistrate Judge’s well-
reasoned application of the law to the facts as they relate to Defendant’s arguments for suppression other than his
finding that Terry invoked his right to counsel.

                                                         5
    8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 6 of 15 - Page ID # 484




384 U.S. 436, 469–73 (1966)). “[I]f a suspect requests counsel at any time during the interview,

he is not subject to further questioning until a lawyer has been made available or the suspect

himself reinitiates conversation.” Id. (citing Edwards v. Arizona, 451 U.S. 477, 484–85 (1981).

This rule “requires courts to ‘determine whether the accused actually invoked his right to

counsel.’” Id. at 459 (quoting Smith v. Illinois, 469 U.S. 91, 95 (1984)). Invocation of the right to

counsel “requires, at a minimum, some statement that can reasonably be construed to be an

expression of a desire for the assistance of an attorney.” Id. (citing McNeil v. Wisconsin, 501 U.S.

171, 178 (1991)). “But if a suspect makes a reference to an attorney that is ambiguous or equivocal

in that a reasonable officer in light of the circumstances would have understood only that the

suspect might be invoking the right to counsel, our precedents do not require the cessation of

questioning”; “[r]ather, the suspect must unambiguously request counsel.” Id.

         The Court concludes that United States v. Mohr, 772 F.3d 1143, 1145 (8th Cir. 2014) is

binding precedent that makes Defendant’s “I think I need a lawyer” statement equivocal to a

reasonable officer as a matter of law. In Mohr, the defendant was charged with sexual exploitation

of a child and attempt to entice a minor to engage in illicit sexual activities based on statements he

made during an interview with police officers. During the interview, Mohr stated, “Should I get a

lawyer at this time? . . . I think I should get one.”4 Id. After Mohr made that statement, officers

continued questioning him. Id. Mohr subsequently moved to suppress and argued his statement

about an attorney was an invocation of his right to counsel. Id. The Mohr court, noting that

“[o]fficers are only required to cease questioning if a suspect’s request for an attorney is clear and




4
  Mohr made this statement at the very beginning of the interview prior to officers informing him of his Miranda
rights. Id. The court did not consider the timing of the request in relation to the officers’ recitation of his rights when
concluding that his pre-Miranda request was equivocal. Id. at 1146.

                                                            6
  8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 7 of 15 - Page ID # 485




unambiguous,” found that “Mohr’s statement ‘I think I should get [a lawyer]’ was not an

unequivocal invocation of his right to counsel.” Id. at 1145–47 (alteration in original).

        Under this precedent, the Court finds Terry’s statement equivocal and ambiguous. Terry

stated, “I think I need a lawyer present,” Ex. 3 at 6:52:40-44, while Mohr stated, “I think I should

get one.” Mohr, 772 F.3d at 1145. The Court finds the two statements are nearly identical, and the

Eighth Circuit has ruled such statements are equivocal and not clear demands for a lawyer. Id. at

1146.

        In his ruling, the Magistrate Judge correctly notes that the Eighth Circuit “historically has

not broadly construed defendants’ requests for counsel during custodial interrogations,” Filing 81

at 10, and Mohr exemplifies that construction. While the Magistrate Judge relied on general

propositions of law from the Supreme Court and the Eighth Circuit relating to invocation of the

right to counsel, see Filing 81 at 12-14, Mohr demonstrates the application of the general

propositions of law to facts, and that application is on point and binding. Furthermore, the

Magistrate Judge relied on Wood v. Ercole, 644 F.3d 83, 91 (2d Cir. 2011), in which the court

determined that “I think I should get a lawyer” was an unequivocal, unambiguous request for an

attorney. Filing 81 at 10-13. The Court declines to follow the guidance of the Second Circuit

because it is bound by Eighth Circuit precedent.

        The Court is also not convinced by the Magistrate Judge’s reasoning that Mohr is

distinguishable because “the suspect’s statement ‘I think I should get one’ was preceded by a

question—‘Should I get a lawyer at this time?’ and a questioning officer ‘in those circumstances

could think the suspect was asking for an opinion or advice . . . .’” Filing 81 at 11-12. The “I think”

statements in Mohr and the present case are nearly identical, and the Eighth Circuit’s analysis

provides no reason to believe that the equivocal nature of such language is altered by a preceding



                                                   7
    8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 8 of 15 - Page ID # 486




question or a lack thereof. Importantly, the Eighth Circuit made no reference to the preceding

question when deciding whether “I think I should get one” was an unequivocal request for counsel.

Instead, the court looked at the “I think” statement alone and held, “Mohr’s statement ‘I think I

should get [a lawyer]’ was not an unequivocal invocation of his right to counsel.” Mohr, 772 F.3d

at 1146 (alteration in original).5

        Finally, other Eighth Circuit and United States Supreme Court precedent supports a finding

that the statement “I think I need a lawyer present” is equivocal. See Davis, 512 U.S. at 455 (finding

the statement, “Maybe I should talk to a lawyer” was not an unequivocal request for counsel);

United States v. Havlik, 710 F.3d 818, 821-22 (8th Cir. 2013) (analogizing to Davis and finding

the statements, “I don’t have a lawyer. I guess I need to get one, don’t I?” and “I guess you better

get me a lawyer then” were ambiguous and equivocal); Dormire v. Wilkinson, 249 F.3d 801, 805

(8th Cir. 2001) (finding the statement “Could I call my lawyer?” was ambiguous). Thus, because

Terry did not unequivocally invoke his right to counsel, his statements will not be suppressed on

this basis.

        However, because there is no dispute that Terry was in custody for the entirety of the

interview, see Filing 81 at 3; Filing 83 at 2; Filing 84 at 3, the Court must still determine whether

Terry was properly advised of his Miranda rights and whether he freely and voluntarily waived

those rights. The Magistrate Judge did not reach this analysis due to his conclusion that Terry

invoked his right to counsel. The United States argues Terry voluntarily, knowingly, and

intelligently waived his Miranda rights after Agent Mann informed him of those rights at




5
  Further, the statement “at this time” in Mohr makes the circumstances in Mohr even more similar to the statement
in the present case because the defendant was clearly contemplating getting a lawyer “at this time,” not at some
hypothetical point in the future. Despite this, the Eighth Circuit still found the defendant’s statement equivocal.

                                                        8
    8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 9 of 15 - Page ID # 487




approximately 9:27 p.m.6 Terry argues he raised the issue of counsel after Agent Mann advised

him of his rights and that he was intimidated and coerced into waiving his rights and incriminating

himself because of the length of the interview, the officers’ threats, and the denial of Terry’s

request for counsel.7 Filing 84 at 6-7. Upon consideration, the Court finds Terry freely,

deliberately, and knowingly waived his rights.

         “A waiver of the Fifth Amendment privilege against self incrimination is valid only if it is

made voluntarily, knowingly, and intelligently.” United States v. Syslo, 303 F.3d 860, 865 (8th

Cir. 2002) (citing Miranda, 384 U.S. at 444).

         Th[is] inquiry has two distinct dimensions. First, the relinquishment of the right
         must have been voluntary in the sense that it was the product of a free and deliberate
         choice rather than intimidation, coercion, or deception. Second, the waiver must
         have been made with a full awareness of both the nature of the right being
         abandoned and the consequences of the decision to abandon it. Only if the “totality
         of the circumstances surrounding the interrogation” reveal both an uncoerced
         choice and the requisite level of comprehension may a court properly conclude that
         the Miranda rights have been waived.

Moran v. Burbine, 475 U.S. 412, 421 (1986) (internal citations omitted).

         The Court turns first to voluntariness to determine whether Terry’s freely waived his rights

by continuing to talk with Agent Mann after hearing his rights. “The government bears the burden

of persuasion and must prove by a preponderance of the evidence that the challenged statements

were voluntary.” United States v. Boslau, 632 F.3d 422, 429 (8th Cir. 2011) (quoting United States



6
  The United States does not object to the Magistrate Judge’s finding that all statements made prior to the Miranda
advisement at 9:27 p.m. should be suppressed. See Filing 81 at 7-8 (Magistrate Judge’s findings); Filing 82 (United
States’ objection).
7
  Terry does not argue that the officers deliberately engaged in a “two step interrogation process in an effort to
circumvent Miranda requirements.” United States v. Torres-Lona, 491 F.3d 750, 757 (8th Cir. 2007). Thus, the Court
need not reach the issue. See Torres-Lona, 491 F.3d at 758 (“Where a defendant alleges that his post Miranda statement
was obtained in the course of a two part interrogation, the prosecution bears the burden of establishing by a
preponderance of the evidence that the failure to provide warnings at the outset of interrogation was not deliberate.”
(citing United States v. Ollie, 442 F.3d 1135, 1142–43 (8th Cir. 2006))). Further, the interview video demonstrates
Agent Mann’s response and intent regarding the lack of an initial Miranda advisement: “I forgot to do this.” Ex. 3 at
9:26. All three law enforcement officers testified that their failure to Mirandize Terry was “simple oversight” and not
intentional. Filing 77 at 70, 80-82, 91, 105.

                                                          9
 8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 10 of 15 - Page ID # 488




v. LeBrun, 363 F.3d 715, 724 (8th Cir. 2004)). “A statement is involuntary when it was extracted

by threats, violence, or express or implied promises sufficient to overbear the defendant’s will and

critically impair his capacity for self-determination.” Id. at 428 (quoting LeBrun, 363 F.3d at 724).

The Court assesses the totality of the circumstances by “examining both the ‘conduct of the officers

and the characteristics of the accused’” and considering “the degree of police coercion, the length

of the interrogation, its location, its continuity, and the defendant’s maturity, education, physical

condition, and mental condition.” Id. (quoting LeBrun, 363 F.3d at 724 and Sheets v. Butera, 389

F.3d 772, 779 (8th Cir. 2004)). “Furthermore, ‘[a] truthful and noncoercive statement of the

possible penalties which an accused faces may be given to the accused without overbearing one’s

free will . . . .’” Simmons v. Bowersox, 235 F.3d 1124, 1133 (8th Cir. 2001) (quoting United States

v. Ballard, 586 F.2d 1060, 1063 (5th Cir. 1978)).

       Applying these general principles, the Eighth Circuit rejected a defendant’s arguments that

he was coerced and his statements were involuntary in Sumpter v. Nix, 863 F.2d 563, 565 (8th Cir.

1988). The court held that “[t]he seven and one-half hour interrogation, Sumpter’s IQ of 89, and

the special agent’s references to Sumpter’s child and wife, even if considered in combination with

one another, do not make the confession involuntary.” Id. The court found Sumpter’s statements

voluntary despite “his interrogators ma[king] implied promises of leniency and treatment for

alcoholism if he were to confess.” Id.

       In LeBrun, 363 F.3d at 724, the court again found a defendant’s statements were voluntarily

made when the interviewing “agents never shouted at LeBrun or physically threatened him.”

Despite the United States conceding that “it used psychological pressure to facilitate a confession,”

the court affirmed the district court’s finding that the psychological pressure alone did not render

LeBrun’s confession involuntary. Id. (citing United States v. Astello, 241 F.3d 965, 967–68 (8th



                                                 10
 8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 11 of 15 - Page ID # 489




Cir. 2001) for the proposition “that tactics such as subjecting a suspect to psychological pressure,

making false promises, playing on a suspect’s emotions, and using his family against him did not

render a confession involuntary”). The court went on to state that “[g]enerally, we have concluded

that where the defendant possessed at least average intelligence, then his inculpatory statements

were not compelled.” Id. at 726 (collecting cases).

       Similarly, in United States v. Brave Heart, 397 F.3d 1035, 1041 (8th Cir. 2005), the court

“note[d] that officers elicit confessions through a variety of tactics, including claiming not to

believe a suspect’s explanations, making false promises, playing on a suspect’s emotions, using

his respect for his family against him, deceiving the suspect, conveying sympathy, and even using

raised voices.” However, the court went on to state that “[n]one of these tactics render a confession

involuntary” unless they overbear the defendant’s will. Id. In finding Brave Heart’s statements

voluntary, the court noted that he was “not a sophisticated man, but he is not a minor, he has

completed the eleventh grade, he has had at least some prior experience with the criminal justice

system, and he did not have difficulty understanding the questions put to him.” Id. Accordingly,

the court concluded, “These characteristics weigh in favor of the voluntariness of his confession.”

Id.

       In Boslau, 632 F.3d at 428–29, the court considered, among other factors including a short

interview length and lack of custody, that “Boslau was an adult of average intelligence, and he

already had some experience with the criminal-justice system.” The interviewers “were not

physically aggressive towards Boslau, and they did not create any more psychological pressure

than is commonly associated with interrogations.” Id. (emphasis supplied). “At most, the

investigators stated that they may prosecute Boslau and that they may be willing to show him

leniency if he cooperated.” Id. The court found that Boslau’s statements were voluntarily made.



                                                 11
    8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 12 of 15 - Page ID # 490




         In the present case, Agent Mann advised Terry of his Miranda rights at 9:27 p.m. Ex. 3 at

9:27. Terry stated that he understood each right and was willing to speak with Agent Mann. Ex. 3

at 9:27. Terry then equivocally asked, “What about my lawyer?” Ex. 3 at 9:27.8 Agent Mann

replied, “That is tricky for me to answer,” and the interview continued. Ex. 3 at 9:27-10:00. Despite

taking place while Terry was in custody at a police station, these circumstances are not coercive

in light of the Eighth Circuit’s interpretation of voluntariness. Further, upon review of the

interview, the Court notes that Terry is a mature adult who evidenced no issues of mental or

physical defect during the three-to-four-hour interview and appeared to be reasonably well-

educated.9 See Sumpter, 863 F.2d at 565 (holding that the defendant made voluntary statements

despite a seven-and-half-hour interrogation); Boslau, 632 F.3d at 428–29 (considering the fact that

the defendant was “an adult of average intelligence” favored a finding of voluntariness); LeBrun,

363 F.3d at 726 (g]enerally, we have concluded that where the defendant possessed at least average

intelligence, then his inculpatory statements were not compelled.”).

         However, Terry argues the officers’ statements, made before he waived his Miranda rights,

coerced him into waiving his rights and continuing the interview. See Filing 84 at 6-7. In addition

to the comment “You ain’t gonna skate on this” mentioned above, Ex. 3 at 6:51, Terry points to

several other statements officers made during the course of the interview as being coercive:

         •   “You’re going to lose everything. Your reputation in the community, your beautiful

             house, your wife, you’re going to prison . . . you will lose everything in your life the

             way it is now.”;




8
  While Terry contends that Agent Mann continued to question him in violation of his request for an attorney, the
Court has already determined that Terry’s first reference to an attorney was equivocal. Subsequently asking about his
attorney after he was finally given his Miranda warning is even more equivocal and is insufficient to invoke his right
to counsel.
9
  The United States points out that Terry attended two years of college. See Filing 83 at 9 (citing Filing 11)

                                                         12
 8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 13 of 15 - Page ID # 491




       •    “Once you’re indicted you don’t stay in Omaha. There are no federal jails in Omaha so

            you’ll be a long ways from family and kids.”;

       •    “And right now your house is surrounded.”

Ex. 3 at 6:50–6:58.

       As evidenced by Terry’s demeanor throughout the interview, these statements did not

overbear his will. This is particularly true when the Court considers that “references to [a

defendant’s] child and wife” and “implied promises of leniency” do not render statements

involuntary. Sumpter, 863 F.2d at 565. “Furthermore, ‘[a] truthful and noncoercive statement of

the possible penalties which an accused faces may be given to the accused without overbearing

one’s free will.” Simmons, 235 F.3d at 1133 (quoting Ballard, 586 F.2d at 1063). In sum, Terry’s

interview did not involve “any more psychological pressure than is commonly associated with

interrogations.” Boslau, 632 F.3d at 429. Considering the totality of the circumstances, the Court

finds Terry’s waiver of his rights and his decision to continue speaking with Agent Mann were not

“extracted by threats, violence, or express or implied promises sufficient to overbear [Terry’s] will

and critically impair his capacity for self-determination,” Boslau, 632 F.3d at 429, and that the

United States has proven the voluntariness of Terry’s statements by a preponderance of the

evidence.

       The Court next examines whether Terry’s waiver was made knowingly, with “full

awareness of both the nature of the right being abandoned and the consequences of the decision to

abandon it.” Moran, 475 U.S. at 421. A knowing waiver must be supported by facts demonstrating

“the requisite level of comprehension.” Id. In other words, the defendant must be “‘sober and in

control of his faculties’ at the time of his inculpatory statements.” United States v. Phillips, 506

F.3d 685, 687 (8th Cir. 2007) (finding the defendant’s waiver was knowing because he was lucid,


                                                 13
 8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 14 of 15 - Page ID # 492




cooperative, and “did not appear to be so intoxicated that he was unaware of his rights and the

consequences of waiving those rights”); see also United States v. Vinton, 631 F.3d 476, 483 (8th

Cir. 2011) (holding “somewhat diminished capacity to resist coercion to mental defect,” such as

the inability to read or write, does not necessarily invalidate a waiver of rights).

       During the interview, Agent Mann advised Terry of his Miranda rights at 9:27 p.m., and

Terry stated that he understood each right and was willing to speak with Agent Mann. Ex. 3 at

9:27. Terry does not argue that his waiver was unknowing or unaware, or that he was intoxicated

or has or had diminished capacity. As previously noted, the video demonstrates that Terry is a

mature adult who evidenced no issues of mental or physical defect during the three-to-four-hour

interview and appeared to be reasonably well-educated. For these reasons, the Court finds Terry’s

waiver, both by expressly agreeing to waive his rights and by effectively waiving his rights by

continuing to speak with Agent Mann, was knowing and made with full awareness of the rights he

was giving up and the consequences of doing so. Thus, the Court will not suppress his post-

Miranda statements.

                                        III. CONCLUSION

       Accordingly, the Court grants the United States’ objection, adopts the Magistrate Judge’s

Findings and Recommendation as to all grounds except the issue of whether Terry invoked his

right to counsel, and declines to adopt the Magistrate Judge’s finding that Terry unequivocally

invoked his right to counsel.

IT IS ORDERED:

   1. Plaintiff’s Statement of Objections to Magistrate Judge’s Findings and Recommendation

       on Defendant’s Motion to Suppress, Filing 82, is granted;




                                                  14
8:20-cr-00248-BCB-MDN Doc # 86 Filed: 07/23/21 Page 15 of 15 - Page ID # 493




 2. The Court adopts the Magistrate Judge’s Findings and Recommendation, Filing 81, insofar

    as it recommends granting Defendant’s Motion to Suppress and Exclude Evidence as to

    Defendant’s statements made prior to any Miranda warnings and denying the motion as to

    the evidence obtained from warrants;

 3. The Court declines to adopt the Magistrate Judge’s Findings and Recommendation, Filing

    81, insofar as it recommends suppression of Defendant’s statements after receiving his

    Miranda rights;

 4. Defendant’s Motion for Suppression of Evidence Pursuant to Fed. R. Crim. P. 12(b)(3)(C),

    Filing 35, is granted as to Defendant’s statements made prior to any Miranda warnings and

    is otherwise denied; and

 5. The Clerk of Court is ordered to terminate the pending motions at Filing 35, Filing 81,

    Filing 82, and Filing 84.

    Dated this 23rd day of July, 2021.

                                                BY THE COURT:


                                                ___________________________
                                                Brian C. Buescher
                                                United States District Judge




                                           15
